


Exhibit 10.22

 

RESTRICTED STOCK AGREEMENT

 

ISLE OF CAPRI CASINOS, INC.

AMENDED AND RESTATED

2000 LONG-TERM INCENTIVE PLAN

 

This AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Participant and Isle of Capri Casinos, Inc. (the “Company”);

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Isle of Capri Casinos, Inc. Amended and
Restated 2000 Long-Term Incentive Plan (the “Plan”), which is incorporated into
and forms a part of this Agreement, and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Restricted Stock
Award under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant as
follows:

 

1.             Terms of Award.  The following words and phrases used in this
Agreement shall have the meanings set forth in this paragraph 1:

 

(a)           The “Participant” is
                                                     .

 

(b)           The “Grant Date” is
                                                     .

 

(c)           The number of “Covered Shares” awarded under the Agreement is
        shares.  Covered Shares are shares of Stock granted under this Agreement
and are subject to the terms of this Agreement and the Plan.

 

(d)           The “Restricted Period” with respect to any Covered Share is the
period beginning on the Grant Date and ending on the date that such Covered
Share is fully vested in accordance with the terms of this Agreement.  The
Restricted Period applicable to the Covered Shares is set forth in paragraph 5
of this Agreement.

 

(e)           Other words and phrases used in this Agreement are defined in the
Plan or elsewhere in this Agreement.  Except where the context clearly implies
or indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.

 

2.             Award.  The Participant is hereby granted the number of Covered
Shares set forth in paragraph 1.

 

3.             Dividends and Voting Rights.  The Participant shall be entitled
to receive any dividends paid with respect to the Covered Shares that become
payable during the Restricted Period; provided, however, that no dividends shall
be payable to or for the benefit of the Participant for Covered Shares with
respect to record dates occurring prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited those Covered Shares.  The Participant shall be entitled to vote
the Covered Shares during the Restricted Period to the same extent as would have
been applicable to the Participant

 

--------------------------------------------------------------------------------


 

if the Participant was then vested in the shares; provided, however, that the
Participant shall not be entitled to vote the shares with respect to record
dates for such voting rights arising prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited those Covered Shares.

 

4.             Deposit of Covered Shares.  During the Restricted Period, each
Covered Share granted under this Agreement shall be registered in the name of
the Participant and shall be deposited with the Company’s transfer agent (either
on a certificated or uncertificated basis as determined by the Committee).  The
grant of the Covered Shares is conditioned upon the Participant endorsing in
blank a stock power for the Covered Shares.

 

5.             Transfer, Vesting and Forfeiture of Shares.  Subject to the terms
and conditions of this Agreement, if the Date of Termination does not occur
during the Restricted Period with respect to any Installment of the Covered
Shares, then, at the end of the Restricted Period for such shares, the
Participant shall become vested in those Covered Shares, and shall own the
shares free of all restrictions otherwise imposed by this Agreement, other than
those set forth in paragraph 6 hereof.  With respect to any of the Covered
Shares, the period during which such Covered Shares are not vested (and are
therefore subject to forfeiture) is referred to herein as the “Restricted
Period”.  The Restricted Period shall begin on the Grant Date with respect to
all of the Covered Shares and shall end on the third anniversary of the Grant
Date.  Upon the vesting of any Covered Share, the Participant shall own such
share free of all restrictions otherwise imposed by this Agreement, other than
the restrictions imposed by paragraph 6 hereof.  Notwithstanding the foregoing
provisions of this paragraph 5, the Participant shall become vested in the
Covered Shares and shall become the owner of the shares free of all restrictions
otherwise imposed by this Agreement, other than the restrictions of paragraph 6,
and the Restricted Period with respect to all of the Covered Shares shall
terminate and expire prior to the date otherwise indicated above upon the
vesting of the Covered Shares upon (a) a Change in Control that occurs on or
before the Date of Termination, (b) the Date of Termination if such Date of
Termination occurs on account of the Participant’s death, Disability or
Retirement, or, if applicable (c) the occurrence of any other acceleration event
described in a written employment agreement, if any, between the Participant and
the Company or a subsidiary of the Company.  Except as otherwise provided in
this paragraph 5, the Participant shall forfeit any of the Covered Shares which
have not vested as of his Date of Termination.

 

6.             Compliance with Applicable Laws; Limits on Distribution.

 

(a)           Compliance with Securities Laws.  If the Participant is subject to
Section 16(a) and 16(b) of the Exchange Act, the Committee may, at any time, add
such conditions and limitations to any of the Covered Shares (or the shares of
Stock after the Restricted Period has lapsed) as the Committee, in its sole
discretion, deems necessary or desirable to comply with Section 16(a) or
16(b) of the Exchange Act and the rules and regulations thereunder or to obtain
any exemption therefrom.

 

(b)           Certificates; Cash in Lieu of Fractional Shares.  To the extent
that the Plan or this Agreement provides for issuance of certificates to reflect
the transfer of Covered Shares, the transfer of such shares may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
rules of any securities exchange or similar entity.  In lieu of issuing a
fraction of a share of Stock pursuant to the Plan or this Agreement, the Company
may pay to the Participant an amount equal to the Fair Market Value of such
fractional share.

 

2

--------------------------------------------------------------------------------


 

(c)           Lock-Up Period.  The Participant hereby agrees that, if so
requested by the Company or any representative of the underwriters (the
“Managing Underwriter”) in connection with any registration of the offering of
any securities of the Company under the Securities Act of 1933, as amended (the
“Securities Act”), the Participant shall not sell or otherwise transfer any
Stock or other securities of the Company during the 180-day period, or such
other period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company (the “Market Standoff Period”) following the
effective date of a registration statement of the Company filed under the
Securities Act.  Such restriction shall apply only to the first registration
statement of the Company to become effective under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

 

7.             Withholding.  The grant and vesting of shares of Stock under this
Agreement are subject to withholding of all applicable taxes.  At the election
of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).

 

8.             Nontransferability.  During the Restricted Period for a Covered
Share, the Covered Share may not be sold, assigned, transferred pledged or
otherwise encumbered in any manner otherwise than by will or by the laws of
descent or distribution.

 

9.             Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.  If
any rights exercisable by the Participant or benefits deliverable to the
Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan.

 

10.           Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.

 

11.           Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.

 

3

--------------------------------------------------------------------------------


 

12.           Not An Employment Contract or Contract of Continued Service.  The
grant of Covered Shares pursuant to this Agreement will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.

 

13.           Amendment.  This Agreement may be amended in accordance with the
provisions of the Plan and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

14.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

15.           Applicable Law.  The provisions of this Agreement shall be
construed in accordance with the laws of the State of Delaware, without regard
to the conflict of law provisions of any jurisdiction.

 

16.           Entire Agreement.  The Plan and this Agreement constitute all of
the terms with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.

 

17.           Definitions.  For purposes of this Agreement, words and phrases
used in this Agreement shall be defined as follows:

 

(a)           Date of Termination.  The term “Date of Termination” means, as
applicable (i) the first day occurring on or after the Grant Date on which the
Participant is not employed by the Company or any Subsidiary, regardless of the
reason for the termination of employment or (ii) the first day occurring on or
after the Grant Date on which the Participant ceases to be a member of the Board
of Directors of the Company, regardless of the reason for such cessation of
services as a director.  Notwithstanding the foregoing, a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Subsidiary or between two Subsidiaries and
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.  If, as a result of a sale or other transaction,
the Participant’s employer ceases to be a Subsidiary (and the Participant’s
employer is or becomes an entity that is separate from the Company), the
occurrence of such transaction shall be treated as the Date of Termination
caused by the Participant being discharged by the employer.

 

(b)           Designated Beneficiary.  The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall
require.  If a deceased Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercised by or distributed to the legal representative of
the estate of the Participant.  If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s

 

4

--------------------------------------------------------------------------------


 

exercise of all rights under this Agreement or before the complete distribution
of benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

(c)           Disability.  Except as otherwise provided by the Committee, the
Participant shall be considered to have a “Disability” during the period in
which the Participant is unable, by reason of a medically determinable physical
or mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician selected by the Committee, is expected
to have a duration of not less than 120 days.

 

(d)           Retirement.  The term “Retirement shall mean the termination by a
Participant of his employment or service as a director, as applicable, by reason
of reaching the age of 65 or such later date approved by the Board of Directors
of the Company.

 

(e)           Plan Definitions.  Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

 

Isle of Capri Casinos, Inc. 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

[Participant]

 

 

 

 

 

5

--------------------------------------------------------------------------------
